Mr. Justice Suyder
delivered the opinion of the court.
The appellant filed a dominion proceeding in the district court praying for cancellation of a contradictory inscription, of certain real property and for recordation thereof in favor of the appellant. The district court entered an order to this effect which the registrar refused to obey partly on the ground that “it does not'appear from the document that all the former owners were served in the manner provided by law”. The appellant filed this administrative appeal from the ruling of the registrar.
The order of the district court recites that “edicts were ordered and published pursuant to law. . . all the former owners of the property were personally served, except the minors, Santos Morales Raldiris, and their father, who have been residing in the United States since several months ago; Maria, Miguel Raldiris, and Petra and Isabel Bernier have likewise not been served, their whereabouts being unknown.”
The statement in the order as to publication is not sufficiently clear. The publication may have contained merely a generic statement pursuant to § 395 of the Mortgage Law notifying all persons who might be affected by the proceeding. But we held in Cerdá v. Ossorio, ante, p. 315, that in a pro*728ceeding of this nature service by publication must be in accordance with § 94 of the Code of Civil Procedure, now Rule 4(e) of the Rule of Civil .Procedure, which requires among other things that the publication give on its face the names of all the persons who are being thereby notified. In the instant case the publication should have therefore specifically named all the persons whose names were recited in the order of the ■court deciding the case. •
The registrar was entitled to refuse recordation because x of this ambiguity in the order. Herrero v. Registrar, 63 P.R.R. 681; Lebrón v. Registrar, 63 P.R.R. 346.
It seems desirable to point out in addition that mere service in this type of case is not enough. It is necessary both to serve and to hear the parties. Rodríguez v. Registrar, ante, p. 614.
The ruling- of the registrar will be affirmed.